Title: [January 1771]
From: Adams, John
To: 



      1771. Jany. 10. Thursday.
      
      
       Dined at the Honble. John Ervings, with Gray, Pitts, Hancock, Adams, Townsend, J. Erving Jur., G. Erving, Boardman. We had over the Nominations of Nat. Hatch to be Judge of the common Pleas, and Ed. Quincy to be a Justice of the Quorum, and H. Grays Story of a Letter from a repentant Whigg to him.
       H. Gray. “The general Court is a good School for such Conversation as this”—i.e. double Entendre, Affectation of Wit—Pun—Smut, or at least distant and delicate Allusions to what may bear that Name.
       Gray said He could sometimes consent to a Nomination when he could not Advise to it. And says he I can illustrate it to you Mr. Hancock.—Suppose a young Gentleman should ask his Father’s Consent that he should marry such a young Woman, or a young Lady should ask her father’s Consent that she should marry such a young Man. The Father says I cant advise you, to have a Person of his or her Character, but if you have a Desire, I wont oppose it. You shall have my Consent.—Now Mr. Hancock I know this Simile will justify the Distinction to a young Gentleman of your Genius.
       A light brush happened too between Pitts and Gray. Pitts hinted something about the strongest Side. Gray said, there were 2 or 3 of Us last May, that were Midwives, I know. But you have been always of the strongest side, you have been so lucky.
       When the Company 1st. came in, they began to banter Blair Townsend, upon his approaching Marriage which it seems is to be this Evening, to one Mrs. Brimmer. Treasurer punned upon the Name. (N.B. Shenstone thanked God that his Name was obnoxious to no Pun). And We had frequent Allusions, Squints, and Fleers about entering in &c. among the Merchants and Widowers and Bachelors, &c.
      
      
       
        
   
   First entry in “Paper book No. 16” (our D/JA/16), consisting of several gatherings of leaves stitched together in a rough gray paper cover. 


        
   
   To fill the five-month gap preceding the present entry there are: (1) a few entries in the Suffolk Bar Book (MS, MHi), showing that JA attended meetings of the bar (and recorded the minutes) on [3] Oct., 21 Nov., 1 Dec. 1770, and 2 Jan. 1771. (2) The Mass. House Journal, 1770–1771Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), which records a very large number of committee assignments to JA during the second session of this House, 26 Sept.–20 Nov. 1770. (3) Data in JA’s own papers and the Superior Court Minute Books on his attendance at various courts in the latter part of 1771; these show that he handled cases in Suffolk Superior Court in its August term, in Suffolk Inferior Court and Middlesex (Cambridge) and Bristol Superior Courts in their October terms, and in Essex Superior Court (Salem) in its November term.


        
   
   The cases included two which are remembered to this day and are at least vaguely known to many who know nothing else whatever about JA’s career as a lawyer. These were Rex v. Preston and Rex v. William Wemms et al., the British officer and the eight soldiers under his command indicted for the murder of Crispus Attucks and four others in King Street, Boston, on the night of 5 March 1770. Despite the enormous amount that has been said and written about the “Boston Massacre,” no satisfactory account of the ensuing trials exists, though the published and unpublished materials available for such a purpose are abundant. As to JA’s part specifically, he states in his Autobiography that he was engaged the “next Morning, I think it was,” for one guinea to defend Preston and his men. To let feelings cool, the criminal proceedings against them were repeatedly postponed. At length on 7 Sept. the accused (including four civilians charged with firing at the mob from inside the Custom House) were arraigned in Suffolk Superior Court, but there were eventually three separate trials: (1) Preston’s trial, 24–30 Oct., in which Paine and Samuel Quincy acted for the crown, and JA, Josiah Quincy Jr., and Auchmuty defended Preston, who was acquitted. (2) The soldiers’ trial, 27 Nov.–5 Dec., with the same attorneys on both sides except that Auchmuty was replaced by Sampson Salter Blowers; six of the prisoners were acquitted and two found guilty of manslaughter. (3) The trial of Edward Manwaring and the three other customs employees, 12 Dec., in which Samuel Quincy prosecuted, the defense counsel are unknown, and “The Jury acquitted all the Prisoners, without going from their Seats” (The Trial of William Wemms . . . Taken in Short-Hand by John Hodgson, Boston, 1770, Appendix, p. 211–217; this appendix is omitted in all reprints of the Trial).


        
   
   Since the court records and the Hodgson report are vague in respect to dates and the so-called History of the Boston Massacre by Frederick Kidder (Albany, 1870), though the only work of its kind, is deficient in nearly every respect, the precise chronology of the trials can best be established from the Diary of Robert Treat Paine (MS, MHi) and the Diary of the younger Benjamin Lynde, the acting chief justice of the Superior Court (The Diaries of Benjamin Lynde and of Benjamin Lynde, Jr., Boston, 1880, p. 194, 198, 200–201).


       
      
     